        Case 2:17-cr-00661-DMG Document 429 Filed 01/31/19 Page 1 of 1 Page ID #:5803
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES - GENERAL
                                                                                                         Page 1 of 1
Case No.      CR 17-661(A)-DMG                                                           Date       January 31, 2019

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE
Interpreter     N/A
               Kane Tien                            Not Reported                                   Not Present
              Deputy Clerk                          Court Reporter                         Assistant U.S. Attorney

U.S.A. v. Defendant(s):                   Present    Cust.   Bond    Attorneys for Defendant(s):      Present    Appt.   Ret.
1) Julian Omidi                            Not                      1) Angel Navarro                  Not        
2) Independent Medical Services, Inc.      Not                       2) Stanley I. Greenberg           Not        
3) Surgery Center Management, LLC          Not                       3) George Paukert                 Not                 
4) Mirali Zarrabi                          Not                      4) Thomas P. O'Brien              Not                 

    Proceedings: [IN CHAMBERS] ORDER GRANTING IN PART GOVERNMENT’S MOTION
                 TO RELEASE COMPLETE VIEW OF THE DOCKET TO THE GOVERNMENT
                 [390]


           To date, no Defendant has opposed the Government’s motion to release a complete view of the
    docket. [See Doc. ## 390, 391, 422.] Therefore, the Court GRANTS the Government’s request for a
    copy of the docket list starting with the Government’s Ex Parte Application for Order Sealing its
    Request for Inquiry into Potential Conflicts of Interest, a copy of which was previously provided to
    defense counsel for their review. [Doc. # 391.] The deputy clerk shall provide a copy of the same
    docket list to the Government.

           With regard to the Government’s motion to unseal the redacted order re conflicts inquiry,
    Defendant Julian Omidi has filed the lone opposition. [Doc. # 421.] If the Government wishes to
    respond to the opposition, its response shall be filed by February 7, 2019. Thereafter, the matter shall be
    submitted.

    IT IS SO ORDERED.




    CR-11                               CRIMINAL MINUTES - GENERAL                           Initials of Deputy Clerk KT
